UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6767


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN LAMONT WALKER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin      Lamont       Walker         seeks    to     appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion     and     denying          reconsideration.                The    orders        are     not

appealable        unless        a    circuit         justice        or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate         of      appealability          will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief   on      the    merits,      a    prisoner         satisfies       this    standard       by

demonstrating          that     reasonable           jurists       would       find     that     the

district      court’s        assessment      of       the    constitutional             claims    is

debatable     or       wrong.        Slack   v.       McDaniel,          529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is      debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Walker has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense with oral argument because the facts and legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3